SCHULTZ, Justice
(dissenting).
I disagree with the sanction imposed in the majority opinion. Respondent suffers from financial difficulties arising from debts owed to the state and federal government for back income tax. This is not a tax fraud case. Neither government entity has accused respondent of cheating on his tax returns nor have either charged respondent under statutes requiring the filing of timely tax returns. A failure to file timely tax returns should not always require the sanction of suspension.
Respondent has failed in his personal money management, resulting in part from the economic repercussions of a failed marriage. Respondent has diligently paid child support. He has not raised his professional fees to make a quick recovery at the expense of his clients. He has referred *916cases that would have resulted in higher fees when he felt the case required special expertise. It is obvious that respondent places his responsibility to his children and his clients before his tax obligation. His financial and marital failures are not violations of professional ethics.
The remaining wrongdoing is an untruthful statement on the 1985 questionnaire regarding the filing of respondent’s 1983 tax return. I agree that we cannot accept respondent’s statement that he had prepared the tax return, written the check and had planned to file the return as soon as he had the money, as a complete excuse for his false answer. The totality of the circumstances somewhat mitigates the untruthful answer, however.
In making the recommendation of suspension, the majority of the members of the commission relied upon our holdings in similar cases. In a special concurrence, one of the members noted that while the commission’s recommendation is consistent with prior decisions of our court involving false answers on questionnaires and untimely tax filings, the prior tax decisions would appear inconsistent with our decision in Committee on Professional Ethics and Conduct v. McClintock, 442 N.W.2d 607 (Iowa 1989). In McClintock, the lawyer who misappropriated partnership funds was only given a reprimand. The commissioner has a valid point. Misappropriation of funds bears directly on a lawyer’s fitness to handle client-owned trust funds. Procrastination in filing tax returns bears only a distant relationship to a lawyer’s fitness to practice.
Another member of the commission wrote a lengthy dissent challenging the appropriateness and the deterrent effect of our previous sanctions on this type of ethical violation. This commissioner stated in part:
I question whether or not our present method of discipline is having the desired effect of deterrence. I also question whether or not the suspension of an attorney’s license to practice law for the untimely filing of a tax return is the most appropriate sanction in view of the desired goal.
I suspect that it is our primary duty to protect the public from unscrupulous behavior by attorneys and to eliminate from the profession attorneys who are unfit to practice.
If our Commission is, indeed, compelled to follow prior precedent, Mr. Bradfield’s license to practice law must be suspended for three months. There exists many very similar cases with very similar dispositions.
I find, however, more purpose in suspending an attorney’s license for dishonesty, in this case the false Questionnaire response, than for untimely filing of tax returns. As stated previously herein, but for the mandatory responses required of all nonexempt attorneys in the State of Iowa, this particular falsity would not have arisen. The double standard which appears to apply to members of the legal profession is bothersome, particularly when it applies to instances which have no apparent effect upon the public or upon the representation of one’s clients. I am not supportive of, nor do I condone in any respect, Mr Brad-field’s late filing and, much more importantly, the false response on the Questionnaire. However, our focus, it seems to me should be to eliminate harm to society and to insure fitness for the practice of law. Both of these factors seem to be unaffected by the infractions committed by Mr. Bradfield.
In this instance and all others similar to it, I would prefer to see a system whereby the attorney would receive a minor reprimand, preferably nonpublic so as not to impair his (her) earning capacity, mandatory restitution (in this case more than $70,000,000) and a very lengthy probationary period supervised by an employee or employees newly hired by the Client Security and Attorney Disciplinary Commission of the Iowa Supreme Court.
I agree with the commissioner’s analysis. I stand by the dissent in Committee on Professional Ethics and Conduct v. Baudino, 452 N.W.2d 455, 461-64 (Iowa 1990).
*917In selecting the appropriate sanctions we should also consider their effect on the lawyer. We need not stoically follow mathematical formulas derived from past sanctions for the same misconduct. Here, the respondent is caught in a penalty-interest web created by tax delinquencies and deficiencies. He does not have the financial capability to secure loans to extricate himself. He can pay the taxes only from earnings which are also subject to taxes. A suspension of his license will be more than a simple setback; it will be a personal disaster. While we may shrug this off as his responsibility, we should not impede his recovery unnecessarily. We can still protect the public and deter this conduct by more appropriate sanctions which would allow respondent the opportunity to pay his taxes and recover financially.
CARTER, J., joins this dissent.